Citation Nr: 1048510	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  07-27 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased initial evaluation for diabetes 
mellitus, rated 20 percent disabling.

2.  Entitlement to an increased initial evaluation for right 
lower extremity peripheral neuropathy (right lower extremity 
neurological disorder), rated 20 percent disabling.

3.  Entitlement to an increased initial evaluation for left lower 
extremity common peroneal neuropathy and sensory peripheral 
neuropathy (left lower extremity neurological disorder), rated 20 
percent disabling.

4.  Entitlement to an increased initial evaluation for 
posttraumatic stress disorder (PTSD), rated 10 percent disabling.  

5.  Entitlement to an initial compensable rating for erectile 
dysfunction.  





REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran had active service from October 1970 to October 1990.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from November 2005 and April 2008 rating 
decisions of the Denver, Colorado, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board previously 
returned the Veteran's claims in September 2009 for additional 
development, and the case was subsequently returned to the Board 
for further appellate review.  .  

The  issues of entitlement to (i) a compensable rating for 
bilateral tinea pedis and (ii) a total disability rating based on 
individual unemployability (TDIU) have been raised by the Veteran 
at his April 2010 Board hearing, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  See Board Hearing 
Trans., 7-8, Apr. 20, 2010.  Therefore, the Board does not have 
jurisdiction over these claims, and they are referred to the AOJ 
for appropriate action.  

The issue of entitlement to an increased initial rating for PTSD, 
rated 10 percent disabling, is addressed in the REMAND portion of 
the decision below.  


FINDINGS OF FACT

1.  In a January 2009 correspondence, submitted prior to 
promulgation of a Board decision, the Veteran indicated that he 
wished to withdraw his appeal seeking an initial compensable 
rating for erectile dysfunction.

2.  The Veteran's diabetes mellitus, type II, is treated with 
insulin/oral hypoglycemic agent and requires a restricted diet, 
but does not require restriction of activities, and the Veteran 
has not been hospitalized or required bimonthly visits to a 
diabetic care provider for episodes of ketoacidosis or 
hypoglycemic reactions.

3.  The Veteran's right lower extremity neurological disorder 
manifests no more than moderate incomplete paralysis of the 
nerve.  

4.  The Veteran's left lower extremity neurological disorder 
manifests no more than moderate incomplete paralysis of the 
nerve.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal, 
regarding the Veteran's claim seeking an initial compensable 
rating for erectile dysfunction, have been met.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for an evaluation in excess of 20 percent for 
diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.19, 4.1-4.14, 
4.119, Diagnostic Code 7913 (2010).

3.  The criteria for an evaluation in excess of 20 percent for a 
right lower extremity neurological disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.124a; Diagnostic Code 8521 (2010).

4.  The criteria for an evaluation in excess of 20 percent for a 
left lower extremity neurological disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.124a; Diagnostic Code 8521 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Increased Rating Claim for Erectile Dysfunction

A Veteran may limit an appeal as he wishes, and where he does so, 
the Board is without authority to adjudicate the claim.  Hamilton 
v. Brown, 4 Vet. App. 528, 544 (1993).  In a January 2009 
correspondence, the Veteran stated that he wished to withdraw 
claim his claim seeking an initial compensable rating for 
erectile dysfunction.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
Veteran or by his authorized representative.  38 C.F.R. § 20.204.  
The Veteran has withdrawn his appeal for increased initial rating 
for erectile dysfunction.  Thus, no allegations of error of fact 
or law remain for appellate consideration, as to the 
aforementioned matter.  As such, this issue is dismissed.

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.  
Here, however, the Veteran's service connection claims for (i) 
diabetes mellitus, type II; (ii) a right lower extremity 
neurological disorder; and (iii) a left lower extremity 
neurological disorder, were granted, and he now appeals the 
ratings that were assigned.  Since his initiating claims were 
granted, no further notice under the VCAA is necessary.

The Board also finds that all necessary development of evidence 
has been completed.  VA has obtained the Veteran's service, VA 
and private treatment records, and he has been afforded 
appropriate VA examinations.  Further, the Veteran has not 
indicated there are any additional records that VA should seek to 
obtain on his behalf, and his request for a hearing was honored.  
Consequently, the Board has no notice of any additional relevant 
evidence not of record, and finds VA made all reasonable efforts 
to obtain evidence necessary to substantiate the Veteran's 
claims.  Therefore, no further assistance with the development of 
evidence is required.

Rating Laws and Regulations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the Veteran's entire history is reviewed 
when assigning a disability rating, 38 C.F.R. § 4.1, where 
service connection has already been established and an increase 
in the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the Veteran 
is appealing the initial assignment of respective disability 
ratings, and as such, the severity of the disabilities are to be 
considered during the entire period from the initial assignment 
of the disability rating to the present time.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Additionally, in determining the 
present level of a disability for any increased rating claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  When all 
the evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim, or whether a 
preponderance of the evidence is against the claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Diabetes Mellitus, Type II

As previously noted, the Veteran was granted service connection 
for diabetes mellitus, type II, in a November 2005 rating 
decision and a 20 percent rating assigned.  The Veteran filed a 
timely notice of disagreement and has perfected an appeal, with 
respect to this initial rating.  

Diagnostic Code 7913 provides ratings for diabetes mellitus.  
Diabetes mellitus requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet, is rated 20 percent 
disabling.  Diabetes mellitus requiring insulin, restricted diet, 
and regulation of activities is rated 40 percent disabling.  
Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately rated, 
is rated 60 percent disabling.  38 C.F.R. § 4.119.

"Regulation of activities" has been defined as the situation 
where the Veteran has been prescribed or advised to avoid 
strenuous occupational and recreational activities.  61 Fed. Reg. 
20,440, 20,446 (May 7, 1996) (defining "regulation of 
activities," as used by VA in Diagnostic Code 7913).  Medical 
evidence is required to show that occupational and recreational 
activities have been restricted.  Camacho v. Nicholson, 21 Vet. 
App. 360 (2007).  The criteria for rating diabetes are 
conjunctive rather than disjunctive.  Id.

In May 2005, the Veteran was provided a VA examination related to 
his present claim.  The examiner noted that the Veteran required 
oral medication to manage his diabetic condition.  The Veteran 
also reported a negative history of hypoglycemic reactions and 
reported general blood sugar ranges from 120-to-170.  However, 
the examiner did not note any need for, and/or history of, 
regulation of the Veteran's activities, diagnosing fairly 
controlled diabetes mellitus, type II.

Numerous VA and private treatment records generated during the 
period under review and related to the treatment and management 
of the Veteran's diabetes mellitus, type II, have also been 
associated with the claims folder.  These treatment records 
document the Veteran's continued need for oral medications to 
manage his diabetes mellitus.  See, e.g., Private Visit Note, 
Oct. 21, 2009; Private Visit Note, Jan. 2, 2008; Private 
Encounter Note, Mar. 31, 2005.  These records also reflect the 
recommendation of treating medical professionals that the Veteran 
exercise and decrease/control his weight.  See, e.g., "ECH 
Patient ED/Assessment," VA Medication Mgmt. Note, Jul. 25, 2008; 
"Notes," Private Visit Note, Jul. 24, 2007.  Additionally, a 
January 2010 correspondence from a VA medical profession, noting 
the Veteran should not walk for prolonged period at work until 
further notice, has also been associated with the claims folder.  
Ultimately each treatment record is not summarized in detail; 
however, these records are consistent with those discussed above 
and without question have been considered in consideration of the 
Veteran's claims.

Based a review of the evidence of record, the Board finds that 
the criteria for a rating in excess of 20 percent for diabetes 
mellitus, type II, have not been met.  The medical evidence of 
record demonstrates that the Veteran's diabetes mellitus, type 
II, does not require regulation of activities, as required for a 
40 percent rating.  See 38 C.F.R. § 4.119, Diagnostic Code 7313.  
To the contrary, the medical evidence of record indicates the 
Veteran was encouraged to engage in physical activities.  See, 
e.g., "ECH Patient ED/Assessment," VA Medication Mgmt. Note, 
Jul. 25, 2008; "Notes," Private Visit Note, Jul. 24, 2007.  
There is a statement from a VA medical professional indicating 
the Veteran should not engage in "prolonged walking;" however, 
this statement did not advise or prescribe the avoidance of 
walking, it simply detailed the extent to which such activities 
were healthy for the Veteran.  The evidence also demonstrates 
that the Veteran has not been hospitalized or required bimonthly 
visits to a diabetic care provider for episodes of ketoacidosis 
or hypoglycemic reactions.  Therefore, the Board finds there is 
insufficient evidence of record as to warrant assignment of a 
disability rating in excess of 20 percent for diabetes mellitus, 
type II, and, to this extent, the Veteran's appeal is denied.  

Note (1) to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be rated separately unless they 
are part of the criteria used to support a 100 percent rating 
(under Diagnostic Code 7913).  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  38 C.F.R. § 4.119.  In the present case, the Veteran 
suffers from erectile dysfunction and bilateral lower extremity 
neurological symptomatology, as a result of his service-connected 
diabetes mellitus, type II.  However, the Veteran is already 
service-connected for these disabilities and has withdrawn his 
appeal for an increased rating for erectile dysfunction and the 
appropriate rating for his lower neurological symptomatology will 
be address herein.

In making the determination herein, the Board has considered the 
Veteran's lay statements and sworn April 2010 testimony.  At his 
Board hearing, the Veteran testified that a medical professional 
limited his physical activities because of his diabetes mellitus, 
type II.  See Board Hearing Trans., p. 4, Apr.20, 2010.  As 
discussed previously, the medical evidence of record indicates 
that the Veteran was not advised or prescribed to discontinue any 
physical activity, but was instructed not to walk for 
"prolonged" periods of time.  See Statement, VA Medical 
Professional, May 13, 2010; see also "ECH Patient 
ED/Assessment," VA Medication Mgmt. Note, Jul. 25, 2008.  Stated 
differently, the medical evidence of record indicates that the 
Veteran's diabetes mellitus, type II, does not result in 
regulation of activities within the meaning of the relevant 
diagnostic criteria, and it is not until such restriction is 
required that a 40 percent disability evaluation is warranted.  
See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996).  As such, the 
Veteran's testimony and statements do not demonstrate entitlement 
to an increased disability rating.

Right & Left Lower Extremity Neurological Disorders

As previously noted, the Veteran was granted service connection 
for (i) a right lower extremity neurological disorder and (ii) a 
left lower extremity neurological disorder, in a November 2005 
rating decision, with respective 20 percent ratings assigned.  
The Veteran filed a timely notice of disagreement and has 
perfected an appeal, with respect to these initial ratings.  

The Veteran has been shown to have bilateral lower extremity 
common peroneal nerve impairment.  Paralysis of the common 
peroneal nerve is rated under the criteria of 38 C.F.R. § 4.124a, 
Diagnostic Code 8521 and based on the evidence of record the 
Board deems this the most appropriate Diagnostic Code.  

The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the moderate 
degree.  See Note at "Diseases of the Peripheral Nerves" in 
38 C.F.R. § 4.124(a).

Pursuant to 38 C.F.R. § 4.123, the maximum rating that may be 
assigned for neuritis not characterized by organic changes will 
be that for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.

As outlined in 38 C.F.R. § 4.124a, Diagnostic Code 8521, 
incomplete paralysis of the common peroneal nerve warrants a 30 
percent evaluation if it is severe, a 20 percent evaluation if it 
is moderate or a 10 percent evaluation if it is mild.  

The Veteran was provided a VA neurological examination, in May 
2005.  During the examination interview, the Veteran provided an 
account of experiencing bilateral lower extremity tingling, as 
well as an aching pain in his left leg, in cold weather or with 
extended periods of walking; however, he denied any episodes of 
falling, buckling, tripping or dragging of his feet.  On 
examination, the Veteran had normal lower extremity strength and 
range of motion, but both knee and ankle jerks were absent, 
bilaterally.  The examiner also noted decreased bilateral foot 
sensation and absent vibratory toe sensation.  A May 2005 VA 
examination related to the Veteran's diabetes mellitus, type II, 
noted generally similar findings.  

In connection with necessary development efforts, numerous 
private and VA treatment records have been associated with the 
Veteran's claim folder.  Although primarily related to the 
Veteran's diabetes mellitus, type II, these treatment records 
document neurological test assessments, revealing the absence of 
any "significant peripheral neuropathy."  See, e.g., Private 
Visit Note, Jul. 24, 2007.  Further, these records are negative 
of any evidence of lower extremity muscle atrophy or other 
evidence of disuse.  The Board has not summarized each medical 
record in detail; however, these records are consistent with 
those discussed above and without question have been considered 
in consideration of the Veteran's claims.

Upon reviewing the evidence of record, the Board finds that the 
criteria for a rating in excess of 20 percent for a right or left 
lower extremity neurological disorder have not been met.  The 
medical evidence of record confirms the presence of bilateral 
lower extremity sensory and reflex impairments; however, there is 
no evidence of any muscle atrophy.  What is more, the medical 
evidence generated during the period under review does not 
indicate, nor does the Veteran assert, any lower extremity 
neurological disorder(s) prevents ambulation or result in 
constant and/or intermittently excruciating pain.  Upon 
considering both the medical and lay evidence of record, the 
Board finds that the service-connected right and left lower 
extremity neurological disorders are, at best, characterized as 
"moderate" in nature.  Accordingly, pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8521, a rating in excess of 20 percent, 
for the Veteran's right or left lower extremity neurological 
disorder is not warranted and, to this extent, the appeals are 
denied.  

Extraschedular Consideration

In exceptional cases, an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The Court has set out a three-part test, 
based on the language of 38 C.F.R. § 3.321(b)(1), for determining 
whether a Veteran is entitled to an extra-schedular rating: (1) 
the established schedular criteria must be inadequate to describe 
the severity and symptoms of the claimant's disability; (2) the 
case must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment 
or frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of 
justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the severity 
and symptomatology of the Veteran's service connected (i) 
diabetes mellitus, type II, (ii) right lower extremity 
neurological disorder and (iii) left lower extremity neurological 
disorder.  There is evidence that these respective service 
connected disorders are productive of pain and functional 
impairments, which, as detailed herein, are contemplated by the 
respective ratings and the applicable rating criteria.  
Essentially, there is no evidence of record to suggest the 
symptomatology and related impact of the Veteran's service 
connected disorders is not contemplated by the rating assigned 
and the general rating criteria.  The rating criteria are 
therefore adequate to evaluate the Veteran's disability and 
referral for consideration of extraschedular rating is not 
warranted.



ORDER

The appeal seeking an initial compensable rating for erectile 
dysfunction is dismissed.  

An initial disability rating in excess of 20 percent for diabetes 
mellitus, type II, is denied.

An initial disability rating in excess of 20 percent for a right 
lower extremity neurological disorder is denied.

An initial disability rating in excess of 20 percent for a left 
lower extremity neurological disorder is denied.  


REMAND

The Veteran seeks to establish entitlement to an increased 
initial rating for posttraumatic stress disorder (PTSD), rated 10 
percent disabling, and was most recently provided a VA 
psychological examination in May 2005.  Nonetheless, at his April 
2010 Board hearing, the Veteran provided sworn testimony that the 
severity of his PTSD symptomatology changed following this May 
2005 VA examination.  See Board Hearing Trans., pp. 11-13, Apr. 
20, 2010.  As the Veteran is competent to relay his personal 
account of symptomatology, his statements are competent evidence, 
suggesting PTSD may have worsened since his May 2005 VA 
examination.  38 C.F.R. § 3.159(a)(2); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  As such, VA 
must afford the Veteran a contemporaneous VA examination, to 
assess the current severity, nature and extent of his PTSD.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The Board also observes that the Veteran receives VA treatment 
for his PTSD.  However, VA psychiatric treatment records, dated 
since February 2009, have not been associated with the claims 
folder.  Under the law, VA must obtain these records.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  
For this reason as well, the claim must be remanded.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for his PTSD 
since February 2009 and to provide any 
releases necessary for the VA to secure 
private medical records of such treatment 
or evaluation.  The RO/AMC should then 
obtain and associate with the claims file 
any treatment records identified by the 
Veteran, to include all VA treatment 
records.  

2.  The Veteran should be afforded a 
psychiatric examination to ascertain the 
severity and manifestations of his PTSD.  
Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the examination, 
the examiner is requested to report 
complaints and clinical findings associated 
with the Veteran's PTSD in detail.  The 
examiner is also requested to assign an 
Axis V diagnosis (Global Assessment of 
Functioning Scale score), consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders, that represents only the 
symptomatology attributable the Veteran's 
PTSD.  A clear rationale for all opinions 
would be helpful and a discussion of the 
facts and medical principles involved would 
be of considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  Since it is important 
"that each disability be viewed in relation 
to its history[,]" 38 C.F.R. § 4.1, copies 
of all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to the 
examiner for review in connection with the 
examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


